 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE

 6
       TINYBUILD LLC,
 7                          Plaintiff,
                                                      C19-805 TSZ
 8         v.
                                                      MINUTE ORDER
 9     NIVAL INTERNATIONAL LIMITED,
10                          Defendant.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
          (1)    Plaintiff’s unopposed motion for leave to amend, docket no. 31, see also
13
   Praecipe, docket no. 34, is GRANTED. Plaintiff shall electronically file its amended
   complaint within seven (7) days of the date of this Minute Order. Any responsive motion
14
   or pleading shall be filed by (a) defendant Nival International Limited within fourteen
   (14) days after the amended complaint is filed, and (b) new defendant Sergey Orlovskiy
15
   within the period set forth in Federal Rule of Civil Procedure 12(a)(1)(A).
16          (2)   Plaintiff’s motion to seal, docket no. 33, is STRICKEN as moot. See
     Praecipe (docket no. 34).
17
          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 13th day of March, 2020.

20
                                                     William M. McCool
21                                                   Clerk

22                                                   s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
